UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 3, 2010 AETHLON MEDICAL, INC. (Exact name of Registrant as specified in charter) Nevada 000-21846 3-3632859 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification Number) 3030 Bunker Hill Street, Suite 4000 San Diego, California 92109 (Address of principal executive offices) Registrant’s telephone number, including area code:(858) 459-7800 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) FORWARD LOOKING STATEMENTS This Form 8-K and other reports filed by Registrant from time to time with the Securities and Exchange Commission (collectively the "Filings") contain or may contain forward looking statements and information that are based upon beliefs of, and information currently available to, Registrant's management as well as estimates and assumptions made by Registrant's management. When used in the Filings the words "anticipate, "believe", "estimate", "expect", "future", "intend", "plan" or the negative of these terms and similar expressions as they relate to Registrant or Registrant's management identify forward looking statements. Such statements reflect the current view of Registrant with respect to future events and are subject to risks, uncertainties, assumptions and other factors relating to Registrant's industry, Registrant's operations and results of operations and any businesses that may be acquired by Registrant. Should one or more of these risks or uncertainties materialize, or should the underlying assumptions prove incorrect, actual results may differ significantly from those anticipated, believed, estimated, expected, intended or planned. Although Registrant believes that the expectations reflected in the forward looking statements are reasonable, Registrant cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, Registrant does not intend to update any of the forward-looking statements to conform these statements to actual results. Item 1.01Entry into a Material Definitive Agreement On September 3, 2010, Aethlon Medical, Inc. (the “Registrant”) entered into a Subscription Agreement among the Registrant and three accredited investors (the “Purchasers”)providing for the issuance and sale of convertible promissory notes and corresponding warrants in the aggregate principal amount of $1,430,000.The initial closing under the Subscription Agreement resulted in the issuance and sale by the Registrant of (i)convertible promissory notes in the aggregate principal amount of $743,600, (ii) five-year warrants to purchase an aggregate of 3,718,000 shares of the Registrant’s common stock at an exercise price of $0.31125 per share, and (iii) five-year warrants to purchase an aggregate of 3,718,000 shares of the Registrant's common stock at an exercise price of $0.43575 per share.The convertible promissory notes bear interest compounded monthly at the annual rate of ten percent (10%) and mature on September 3, 2011.The aggregate gross cash proceeds to the Registrant were $650,000, the balance of the principal amount representing a due diligence fee and an original issuance discount. The convertible promissory notes are convertible at the option of the holders into shares of common stock of the Registrant at a price per share equal to eighty percent (80%) of the average of the three lowest closing bid prices of the common stock as reported by Bloomberg L.P. for the principal market on which the common stock trades or is quoted for the ten (10) trading days preceding the proposed conversion date.Subject to adjustment as described in the notes, the conversion price may not be more than $0.30 nor less than $0.20.There are no registration requirements with respect to the shares of common stock underlying the notes or the warrants. On or before March 3, 2011, the Purchasers shall, subject to certain conditions in the Subscription Agreement, including that the Registrant's common stock shall not have a closing price of $0.20 per share or lessfor five consecutive trading days, purchase an additional $743,600 of convertible notes and corresponding warrants all on the same terms and conditions as the notes and warrants, including the due diligence fee and the original issuance discount,issued and sold at the initial closing on September 3, 2010. Should the second closing be consummated as set forth in the Subscription Agreement, the Registrant would receive additional gross cash proceeds of $650,000 at the second closing. The foregoing description of the Subscription Agreement, the promissory notes and the warrants does not purport to be complete and is qualified in its entirety by the form of warrant attached hereto as Exhibit 4.1, the form of Subscription Agreement attached hereto as Exhibit 10.1, and the form of promissory note attached hereto as Exhibit 10.2, each of which is incorporated herein by reference. 2 Item 3.02Unregistered Sales of Equity Securities The information set forth in Item 1.01 is hereby incorporated into this Item 3.02.The promissory notes and warrants issued in connection with the Subscription Agreement were issued in reliance on the exemption from registration contained in Section 4(2) of the Securities Act of 1933, as amended, and Rule 506 of Regulation D promulgated thereunder.Each Purchaser represented to the Registrant that such Purchaser was an “accredited investor” as such term is defined under Regulation D and the offering did not involve any form of general solicitation or general advertising. Item 9.01Financial Statements and Exhibits (d) Exhibits Item No. Description Form of Common Stock Purchase Warrant Form of Subscription Agreement Form of Convertible Promissory Note 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:September 3, 2010 AETHLON MEDICAL, INC. By: /s/ James A. Joyce James A. Joyce Chief Executive Officer 4
